On consideration of the Petition for Extraordinary Relief and of the Government Reply to Order to Show Cause filed in the above-entitled action, it appearing that pursuant to the decision of the United States Navy Court of Military Review dated November 21, 1972, a new Staff Judge Advocate Review and further action by an appropriate convening authority have been accomplished, and it further appearing that the-latter has approved a sentence of confinement at hard labor for three months, partial forfeitures for a like period and reduction in grade — which action is not subject to further review by the Court of Military Review, it is, by the Court, this 6th day of March 1973,
ORDERED that said petition be, and the same hereby, is dismissed. Article 65(c), Uniform Code of Military Justice, 10 USC § 865(c); United States v. Papciak, 7 U.S.C.M.A. 224, 22 C.M.R. 14 (1956).